Citation Nr: 0816372	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary heart 
disease, and if so, whether the reopened claim should be 
granted.  

2.  Entitlement to a higher initial evaluation than the 20 
percent assigned effective from January 14, 2004, for 
degenerative changes and spondylosis of the lumbar spine 
status post laminectomy. 

3.  Entitlement to a higher initial evaluation than the 10 
percent assigned effective from January 14, 2004, for right 
lower extremity radiculopathy.  

4.  Entitlement to a higher initial evaluation than the 40 
percent assigned effective from January 14, 2004, for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1965. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a low back disorder and 
assigned a 20 percent evaluation for that disorder effective 
from January 14, 2004; granted service connection for 
bilateral hearing loss and assigned a 40 percent evaluation 
for that disorder effective from January 14, 2004; and denied 
reopening of a previously denied claim for service connection 
for coronary heart disease.  

By a March 2007 decision the RO assigned a separate 10 
percent evaluation for the veteran's right lower extremity 
radiculopathy associated with his service-connected low back 
disorder.  Also by that determination, the Decision Review 
Officer (DRO) effectuated, effective from June 1, 2007, a 
reduction for the veteran's bilateral hearing loss from 40 
percent to 10 percent disabling, following an April 2006 RO 
decision proposing that reduction.  However, by a July 2007 
decision the RO restored the previously assigned 40 percent 
evaluation for bilateral hearing loss, also effective from 
June 1, 2007.  Thus, the veteran has effectively been 
assigned a continuous initial rating of 40 percent for his 
bilateral hearing loss, which remains on appeal for a higher 
initial evaluation.  

The Board notes that the veteran's statements at his January 
2007 VA spine examination for compensation purposes, as well 
as the statement of a former employer in a letter from that 
employer dated in August 2005, taken together reasonably 
raise the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  This issue is referred to the RO for 
appropriate action, together with actions as ordered by the 
Remand below.  

The issues of entitlement to higher initial evaluations for 
degenerative changes and spondylosis of the lumbar spine 
status post laminectomy, for right lower extremity 
radiculopathy, and for bilateral hearing loss are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.   By an August 1978 decision, the RO denied entitlement to 
service connection for coronary heart disease, essentially 
based upon a finding that the preponderance of the evidence 
was against coronary heart disease having developed in 
service or otherwise being related to service.  The appellant 
did not appeal that determination, and therefore it was 
final.

2.   Evidence has been received subsequent to the August 1978 
RO decision which was not previously submitted, which bears 
directly and substantially upon the claim for service 
connection for coronary heart disease, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran did not develop coronary heart disease in 
service, he did not develop a cardiovascular renal disease 
within the first post-service year, and his coronary heart 
disease is not otherwise causally related to service.  

CONCLUSION OF LAW

1.  The August 1978 RO decision, which denied service 
connection coronary heart disease is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2007).

2.  Evidence received since the August 1978 RO decision is 
new and material as it pertains to the veteran's claim for 
service connection for coronary heart disease, and the claim 
may be reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for coronary heart 
disease on a direct basis are not met, and the criteria for 
service connection for coronary heart disease on a 
presumptive basis are not met.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in an SOC 
or SSOC.  Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

In a March 2004 letter, prior to the appealed March 2005 
rating action denying service connection for coronary heart 
disease with old myocardial infarction based on absence of 
new and material evidence to reopen the claim, the RO 
informed the veteran of its duty to assist him in sustain his 
request to reopen his claim for service connection for 
coronary heart disease, as well as the evidence required to 
substantiate his underlying claim for service connection for 
coronary heart disease.  The letter addressed the veteran's 
specific claim for service connection for coronary heart 
disease and the preliminary request to reopen, and the effect 
of the VCAA duty upon the claim.  It satisfied all four 
above-noted notice requirements of the VCAA.  The letter also 
informed of the evidence required to reopen the claim and to 
substantiate the claim for service connection, see 38 C.F.R. 
Part 3, and indicated what evidence VA would seek to provide 
and what evidence the veteran was expected to provide.  Also 
by this letter, the veteran was requested to inform of 
additional evidence he knew of that was not in Federal 
possession.  The veteran informed of some private treatment 
records, and the RO made reasonable efforts to obtain these 
records, and informed the veteran of records obtained, and, 
by implication, of records not obtained.  Also by the March 
2004 letter, the RO asked the veteran to submit evidence and 
information in support of the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
VCAA notice letter did not address the downstream issues of 
initial rating and effective date as pertinent to the 
appellant's claim for service connection for coronary heart 
disease, such errors are harmless because the appealed claim 
for service connection for coronary heart disease is herein 
denied.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the veteran advise of any VA and/or 
private medical evidence pertinent to his claim, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service, in support of the claim.

Service medical records have been obtained and associated 
with the claims folders.  The veteran informed of multiple 
sources of private treatment over the years and provided 
authorization to obtain those records, and the RO duly 
requested records from those sources and informed the 
veteran, including by the VCAA letter, the appealed rating 
action, and subsequent SOC and SSOCs, of records obtained 
from these sources and of records not obtained.  The veteran 
had informed of treatment at the William Beaumont Army 
Medical Center (WBAMC) from 1965 to 1987, but that facility 
replied to repeated requests from the RO, informing that they 
no longer had those records, and any such records were 
transferred to the National Personnel Records Center (NPRC).  
An NPRC query completed in November 2004 informed that no 
records were located of treatment at WBAMC.  The veteran was 
appropriately informed of these efforts and their outcome, in 
the course of appeal.  The veteran has informed that he was 
not treated with a diagnosis of a coronary heart disease 
until 1970, and he conceded that records were no longer 
available from that initial treatment, with the earliest 
records which were obtained or obtainable dated in 1976, and 
those more recent records have been associated with the 
claims file.  There is no indication that not-yet-obtained 
records pertinent to the veteran's claim for service 
connection for coronary heart disease are available or may be 
obtained.  

The veteran did inform in his July 2005 VA Form 9 of his 
receipt of Social Security Administration (SSA) disability 
benefits, and the incomplete development to request those 
records is the subject of remand, below.  However, there is 
no indicated reasonable possibility that these SSA records 
would further the veteran's claim for service connection for 
coronary heart disease, because current disability has been 
established since 1976, and the veteran has informed of the 
unavailability of any earlier records, with the prior 
treating physician from 1969 or 1970 deceased and his records 
unobtainable, and without any indication that records 
underlying a SSA determination would pertain to etiology of 
the claimed coronary heart disease.  Hence, SSA those records 
need not be further sought prior to Board adjudication of the 
appealed claim to reopen and for service connection for 
coronary heart disease.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  

All records received were associated with the claims folders, 
and the veteran was duly informed, including by the VCAA 
letter, the appealed rating action, and subsequent SOC and 
SSOCs, of records obtained in furtherance of his claim, and 
thus by implication of records not obtained.
 
The veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim for service connection for coronary heart 
disease.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Board notes that 38 C.F.R. § 3.159(c)(4) requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection, competent medical evidence is insufficient to 
decide the claim, and the record otherwise meets the 
threshold requirements of showing a current disability; 
establishing the presence of a disease, injury, or pertinent 
event in service; and sufficiently "indicating" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A 
medical examination was not obtained because there was no 
indication that such an examination could establish a causal 
association between the veteran's current coronary heart 
disease and service.  Rather, the record indicated that there 
was no evidence, including no direct knowledge of the veteran 
or knowledge or medical finding any other party, of 
cardiovascular disease prior to 1969 or 1970.  

While it is true that lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, the Board 
has here determined that the absence of any records of 
treatment for coronary heart disease either in service or for 
multiple years after service outweighs his contentions of 
coronary heart disease beginning in service or otherwise 
related to service, and hence the Board finds that in this 
case there is not evidence to support a medical opinion 
establishing a causal link to service.  38 C.F.R. § 3.303(a); 
see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative); cf. Jandreau v. Nicholson 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

The veteran and his representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions, as well as by testimony before a Decision Review 
Officer (DRO) at the RO in May 2006.  There is no indication 
that the veteran or his representative expressed any desire 
for yet another hearing, or to further address the claim.  


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Service Connection for Coronary
Heart Disease

The veteran was first denied service connection for heart 
disease by an August 1978 decision, based on service medical 
records with no findings of cardiovascular disease and 
submitted medical records showing cardiovascular evaluation 
and treatment beginning in June 1976.  Based on some reported 
chest pain resolved by burping, the veteran was afforded 
echocardiograms in service in April 1964 and December 1964, 
and these were within normal limits. 

The August 1978 decision was the last prior final denial of 
the veteran's claim for service connection for cardiovascular 
disease.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from Aug. 
29, 2001).

At a May 2006 hearing the veteran testified that he was first 
diagnosed with heart disease in 1970.  The veteran's wife 
testified to his having been hospitalized for a month at a 
private hospital for his cardiac condition, and then upon 
their transferring him to another hospital he had a heart 
attack.  However, she added that the records of those 
treatments had been lost and were unobtainable.  She 
testified to having been present at that time and hence a 
witness to that treatment.  The veteran's wife informed that 
she was a nurse, and hence had some specialized knowledge 
regarding this treatment and the veteran's cardiac condition.  

The testimony informing of treatment in 1970 is new and 
material evidence warranting reopening the claim for service 
connection for coronary heart disease.  38 C.F.R. §  
3.156(a).  

However, despite this testimony, the record still lacks a 
medical evidence of a nexus between the veteran's coronary 
heart disease and his period of service ending in February 
1965.  The veteran, as a layperson, lacks the requisite 
expertise to establish a causal link between service and a 
disorder first diagnosed years post service, and lacks the 
requisite expertise to discern whether symptoms experienced 
in service were reflective of cardiovascular disease.  
Espiritu; cf. Jandreau.  His wife, while possessive of 
medical qualifications, has not testified based on such 
expert knowledge that the veteran had cardiovascular disease 
which developed in service.  The veteran stated at the 
hearing that a treating physician after service had informed 
him that his heart disease had not developed in one year but 
rather over many years.  However, such a statement is 
insufficiently specific to serve to support the claim.  
Further, the Court, in addressing such evidence, has held 
that a layperson's account, filtered through a layperson's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The veteran in an August 2004 statement informed of treatment 
at William Beaumont Army Medical Center between his service 
separation in 1965, and 1987, for multiple disorders 
inclusive of a left ear disorder, bilateral hearing loss, a 
back disorder, and a prostate problem.  However, the veteran 
in August 2004 also had a pending the instant claim for 
service connection for coronary heart disease, yet he did not 
contend that he received any treatment at that facility over 
that interval for a cardiovascular disease.  The veteran's 
contended treatment for cardiovascular disease beginning in 
1970 remains the earliest contended treatment for 
cardiovascular disease, with the exception of the noted 
treatment in service for a condition resolved by burping, for 
which heart disease was apparently ruled out by two EKGs.  

Because the weight of cognizable evidence - including EKGs 
toward the end of service negative for heart disease and no 
finding of heart disease until years after service, and no 
medical opinion finding a causal link between service and 
current heart disease - is against the veteran having 
developed heart disease in service or heart disease otherwise 
being causally related to service, the weight of the evidence 
is against the claim for service connection for coronary 
heart disease.  38 C.F.R. § 3.303.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, service connection for coronary heart disease is 
also not warranted on a first-year-post-service presumptive 
basis because the weight of the evidence is against the 
presence of coronary heart disease to a disabling degree 
within the first post-service year.  38 C.F.R. §§ 3.307, 
3.309.  


ORDER

The reopened claim for coronary heart disease is denied. 


REMAND

The veteran's higher initial evaluation claims are to be 
evaluated based on the entire medical record.  The veteran 
informed by a VA Form 9 in July 2005 that he had been awarded 
Social Security Administration disability benefits.  The RO 
in July 2005 requested records from the SSA, but there is no 
record of a reply within the claims folders, and the 
subsequent adjudications make no mention of any reply, of any 
records received, or of any efforts to follow-up on that 
request.  The Court has held that where a veteran is in 
receipt of SSA disability benefits, the medical records 
underlying that award are relevant to issues such as those on 
remand here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, a 
more complete effort to obtain those records, and document a 
response from SSA, is in order prior to Board adjudication of 
the veteran's initial rating claims.  Any SSA disability 
determination record may certainly contain records reflective 
of the level of impairment due to the veteran's degenerative 
changes and spondylosis of the lumbar spine status post 
laminectomy, his right lower extremity radiculopathy, and his 
bilateral hearing loss.  Such contemporaneous treatment 
records are relevant to the claims for higher evaluations.  

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claims, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and its implementing regulations, to include 
advising the veteran of the evidence necessary 
to substantiate his claims, as well as what 
evidence he is to provide and what evidence VA 
will attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and subsequent judicial authority, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should obtain and associate with 
the claims file any Social Security disability 
determination(s) and the medical records 
underlying the determination(s). 

3.  Thereafter, and following any further 
indicated development,, a RO should 
readjudicate the remanded claims de novo.  If 
any benefit sought is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


